Citation Nr: 1724823	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-50 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to August 1962.  He also served in the Army National Guard (ARNG) from February 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an Administrative Decision of the Department of Veterans Affairs (VA) Pension Center located at the St. Paul, Minnesota, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the ARNG from February 7, 1952, to June 19, 1956.

2.  The Veteran served on active duty from June 20, 1956,  to August 13, 1962.  

3.  The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The basic eligibility criteria for nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2015); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran seeks entitlement to nonservice-connected pension benefits.  By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521; see also 38 C.F.R. § 3.3. 

A veteran meets the service requirements for pension if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a)(3).

The term "active military, naval or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501 (4); 38 C.F.R. § 3.2. 

Most pertinent to this case, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101 (29)(A); 38 C.F.R. 
§ 3.2 (f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101 (29)(B), (33); 38 C.F.R. § 3.2 (f), (i).

Based on a review of the record, the Board finds that the criteria for basic eligibility for nonservice-connected pension benefits have not been met because the Veteran did not serve during a period of war as defined in the applicable statutes and regulations.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.  The Veteran entered service on June 20, 1956, and finished active duty service on August 13, 1962.  He did not serve in the Republic of Vietnam.  Service personnel records show he served in Germany and Korea.  While the Veteran contends that he served during the Vietnam Era, he did not serve in one of the wartime periods established by law as qualifying him for nonservice-connected pension.  The wartime period for the Vietnam era did not begin until August 1964 for those who did not serve in the Republic of Vietnam.  

Additionally, though during the Korean Conflict (established by law as June 27, 1950, to January 31, 1955), the Veteran's ARNG service between February 7, 1952, and June 19, 1956, is not qualifying service.  Service personnel records reveal there was no active duty other than for training during this period and this is not regular active duty under the meaning of 38 U.S.C.A. § 101 (24) unless the Veteran sustains a compensable disability during such period.  The Veteran is not service-connected for any disabilities.  

While the Board is sympathetic to the Veteran's situation, the Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran have served on active duty at some point during a period of war.  So while he performed honorable military service, including as a National Guardsmen, the law and implementing regulations specifically exclude service such as the Veteran's for purposes of entitlement to nonservice-connected disability pension benefits. 

Consequently, the Board finds that there is no legal basis for the claim and nonservice-connected pension is denied.


ORDER

Eligibility for nonservice-connected pension benefits is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


